MEMORANDUM **
Federal prisoner Reginald L. McCoy appeals pro se the district court’s judgment dismissing for failure to state a claim his civil rights action alleging that prison officials violated his Eighth Amendment rights and that he was wrongfully disciplined. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th *271Cir.2000) (dismissals under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order) (dismissals under 28 U.S.C. § 1915(e)), and we affirm.
The district court properly dismissed McCoy’s claim alleging mental or emotional injury because he failed to allege that he suffered anything more than a de minimis physical injury. See 42 U.S.C. § 1997e(e); Oliver v. Keller, 289 F.3d 623, 627-29 (9th Cir.2002).
The district court properly dismissed McCoy’s claim that he was wrongfully disciplined because a judgment in his favor would imply the invalidity of the deprivation of his good-time credits. See Edwards v. Balisok, 520 U.S. 641, 646, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997); Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996) (order).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.